Case 1:20-cv-02032-RBJ Document 49 Filed 07/09/21 USDC Colorado Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-02032-RBJ

CARL ANDERSEN JR.,

       Plaintiff,

v.

THE CITY OF COLORADO SPRINGS,
TELLER COUNTY COLORADO,
VITO DELCORE, in his official and individual capacities,
TODD ECKERT, in his official and individual capacities,
CARLOS SANDOVAL, in his official and individual capacities, and
ANTHONY MATARAZZO, in his official and individual capacities,

       Defendants.



      JOINT MOTION TO STRIKE THOSE PORTIONS OF THE REPORT OF DAN
     CORSENTINO THAT EXCEED THE PERMISSIBLE SCOPE OF A REBUTTAL
                            EXPERT WITNESS


       Defendants VITO DELCORE, TODD ECKERT, CARLOS SANDOVAL, TELLER

COUNTY, ANTHONY MATARAZZO, and THE CITY OF COLORADO SPRINGS,

pursuant to Fed. R.Civ. P.26(b)(2)(D)(ii), move to strike those portions of the report of

Dan Corsentino that exceed the permissible scope of a rebuttal expert witness. 1

                                     CONFERRAL



1      This Motion addresses only the issue of whether Corsentino’s rebuttal report
exceeds the permissible scope of a rebuttal expert witness. Defendants reserve Daubert
challenges to Corsentino’s opinions.
Case 1:20-cv-02032-RBJ Document 49 Filed 07/09/21 USDC Colorado Page 2 of 14




       Undersigned counsel has conferred with counsel for Plaintiff and is authorized to

state that Plaintiff opposes this motion.

                                    LEGAL STANDARD

       1.     “Fed. R.Civ. P. 26(a)(2)(C)(ii) permits the admission of rebuttal expert

testimony that is ‘intended solely to contradict or rebut evidence on the same subject

matter identified’ by an initial expert witness.” Spring Creek Expl. & Prod. Co., LLC v.

Hess Bakken Inv. II, LLC, No. 14-cv-00134-PAB-KMT, 2016 WL 1597529, at *2–3 (D.

Colo. Apr. 21, 2016) (quoting TC Sys. Inc., v. Town of Colonie, NY, 213 F. Supp. 2d 171,

179 (N.D.N.Y. 2002)). Rebuttal expert reports “necessitate ‘a showing of facts supporting

the opposite conclusion’ of those at which the opposing party's experts arrived in their

response reports.” Bone Care Int'l, LLC v. Pentech Pharmaceuticals, Inc., 2010 WL

3894444, *15 (N.D. Ill. Sep. 30, 2010) (quoting ABB Air Preheater, Inc. v. Regenerative

Environmental Equip., Inc., 167 F.R.D. 668, 669 (D.N.J. 1996)). “[R]ebuttal experts

cannot put forth their own theories; they must restrict their testimony to attacking the

theories offered by the adversary's experts.” Int'l Bus. Machs. Corp. v. Fasco Indus., Inc.,

No. C–93–20326 RPA, 1995 WL 115421, at *3 (N.D. Cal. Mar. 15, 1995).

       2.     In Olivero v. Trek Bicycle Corp., 291 F. Supp. 3d 1209, 1215–16 (D. Colo.

2017), Judge William Martinez considered whether, in the context of a product liability

matter, the defendant’s experts rebuttal report exceeded the permissible scope of a

rebuttal expert witness under Rule 26(b)(2)(D)(ii). Observing that, pursuant to Fed. R.

Civ. P. 26(a)(2)(D)(ii), “[a] proper rebuttal expert opinion is one offered ‘solely to contradict

                                               2
Case 1:20-cv-02032-RBJ Document 49 Filed 07/09/21 USDC Colorado Page 3 of 14




or rebut evidence on the same subject matter identified by another party’ through that

party's affirmative expert disclosures” Judge Martinez noted that the rebuttal opinions

must be compared with those in the affirmative expert report to which the rebuttal report

purports to rebut. Finding that portions of the purported rebuttal report went “far beyond”

the opinions in the affirmative report, Judge Martinez found that such opinions “should

have been disclosed no later than the affirmative expert deadline, thus giving the

[plaintiffs] a chance to provide a rebuttal.” Id. Judge Martinez gave the plaintiff the choice

of having either the opinions that exceeded the permissible scope of a rebuttal expert

witness stricken or to have their expert submit a further report.

                          EXPERT DISCLOSURE DEADLINES

       3.     Pursuant to the Scheduling Order (Doc. 30), as amended by Order Granting

[45] Unopposed Motion for Time to Extend Deadline for Rebuttal Experts and Discovery

Cut Off, (Doc. 46), the following deadlines for expert witness disclosures were imposed:

              •   Deadline for Plaintiff to disclose his expert(s): April 9, 2021 (p. 21, Doc.
                  30);

              •   Deadline for Defendants to disclose their expert(s): May 7, 2021 (p. 21,
                  Doc. 30); and

              •   Deadline for Plaintiff to disclose any rebuttal expert(s): June 11, 2021
                  (p. 21, Doc. 30), but extended to June 25, 2021 (p. 2, Doc. 46).

       4.     Plaintiff did not endorse any affirmative experts. On May 7, 2021, City

Officer Defendants timely filed their affirmative expert disclosures. The only retained




                                              3
Case 1:20-cv-02032-RBJ Document 49 Filed 07/09/21 USDC Colorado Page 4 of 14




expert disclosed by Defendants was Kevin Sailor as a use-of-force expert.2 On June 25,

2021, Plaintiff endorsed Dan Corsentino as a rebuttal expert to Kevin Sailor.

                               THE SUBJECT REPORTS

      5.     Comparison of the affirmative Report of Kevin Sailor with the “rebuttal”

report of Dan Corsentino demonstrates that much of the Corsentino Report exceeds the

permissible scope of a rebuttal expert witness under Rule 26(b)(2)(D)(ii).

                                      The Sailor Report

      6.     Defendants’ endorsement of Kevin Sailor included The Sailor Report, which

is attached as EXHIBIT A. The Report, including the cover page, is just over 7 pages.

Use of the Taser

      7.     The Sailor Report addresses in detail issues regarding the use of the Taser,

including a description of the type of Taser used in this incident and the theory and

operation of a taser. Sailor provides the following expert opinions about this particular

Taser and its use here, as follows:

             •   The subject Taser operates at up to 4,000 volts but that this is only
                 generated inside the Taser and there is never that amount of voltage
                 delivered to the target; and once the circuit has been completed, the
                 voltage drops to much lower levels. (Ex. A at p. 5)

             •   Voltage is not a metric to determining human safety from electricity. (Id.)

             •   The subject Taser is the most studied and researched less-than-lethal
                 weapon and, while not risk free, is generally safe when used as
                 designed and in accordance with training standards of the manufacturer.
                 (Id.)



2     Sailor was also endorsed on May 7, 2021, by The City of Colorado Springs.

                                             4
Case 1:20-cv-02032-RBJ Document 49 Filed 07/09/21 USDC Colorado Page 5 of 14




             •   Agencies that have adopted the Taser have seen declines in injury rates
                 to both subjects and officers. (Id.)

             •   All other less-than-lethal weapons rely on pain to gain compliance and,
                 while being tased causes pain, it is not what causes the incapacitation
                 effect. Rather, this is caused by neuro-muscular incapacitation (NMI).
                 (Id.)

             •   The Taser used here has the ability to detect if there is a completed
                 circuit. Also, when the circuit is not completed, there is a loud crackling
                 noise. (Ex. A at p. 6)

             •   The first attempt at tasing Plaintiff did not result in a completed circuit
                 except for the first 1.5 to 1.75 seconds. (Id.) This is evidenced both by
                 the recordings of the Taser and based on the crackling nose heard on
                 the first attempted deployment. (Id.)

             •   There was a 13-second delay between the attempted first deployment
                 of the Taser and the second deployment. This permitted a determination
                 for whether there was compliance after the first deployment. (Id.)

             •   The Taser is most effective when targeting large muscle groups and in
                 both uses of the Taser here, large muscle groups were targeted. (Id.)

             •   The use of the Taser was in accordance with generally accepted police
                 practices and the practices advocated by the manufacturer. It was fired
                 at the preferred target zone and only the number of cycles needed for
                 compliance were used. Each cycle was the standard five-second cycle.
                 The second cycle was fired due to the first being ineffective and
                 continued resistance of the suspect. (Ex. A at p. 7)

             •   The second deployment of the Taser cased the suspect to experience
                 NMI and permitted the officers to secure the suspect in handcuffs. (Id.)

Use of Physical Control Holds

      8.     In addition to his opinions regarding the use of the Taser, Sailor also opined

that the use of physical control holds by Delcore, Eckert and Sandoval:

             •   Were in conformance with generally accepted police practices and
                 procedures; (Ex. A at p. 7)



                                            5
Case 1:20-cv-02032-RBJ Document 49 Filed 07/09/21 USDC Colorado Page 6 of 14




             •   The officers were trying to gain control of a suspect who was actively
                 resisting their efforts to control and take the suspect into custody. (Id.)

Reasonable Suspicion / Probable Cause

      9.     As to reasonable suspicion and probable cause Sailor opined:

             •   The officers involved were acting in good faith and under color of law. 3
                 (Ex. A at p. 6)

             •   The incident triggered mandatory reporting to law encodement under
                 Colorado law. No report was made by the family and the parties left the
                 scene of the accident involving serious bodily injury, which could
                 constitute a crime. (Id.)

             •   The seriousness of the injuries to the minor and the lack of cooperation
                 by the family in explaining the injuries would lead a reasonable officer to
                 have a reasonable belief that a crime had been committed. (Ex. A at p.
                 7)

Exigent Circumstances

      10.    As to exigent circumstances, Sailor opined that:

             •   Because the officers believed there was critical cell phone evidence
                 regarding a suspected crime, the potential loss of such critical evidence
                 presented an exigent circumstance. (Ex. A at pp. 6-7)

                                The Corsentino Report

      11.    In his 28-page “rebuttal” report, Corsentino concedes that his report is not

limited to rebutting the Sailor Report, but rather that he was retained to “render my

opinions about the facts concerning the seizure of property and arrest of Carl Andersen




3
       Defendants concede that testimony regarding the good faith of the officers or the
legal conclusion that they were acting under color of law are not appropriate subjects of
expert opinion and they will not offer Sailor for these opinions.

                                            6
Case 1:20-cv-02032-RBJ Document 49 Filed 07/09/21 USDC Colorado Page 7 of 14




Jr.” (Ex. B at p. 5). Corsentino goes on to render many sweeping decelerations and

opinions. The Corsentino Report is attached as EXHIBIT B.

Training and Systemic Failure by the Entities

       12.    Corsentino summarizes a letter, which is part of the broader report, that the

incident “was a preventable systemic failure by the Colorado Springs Police Department

and the Teller County Sheriff’s Department.” (Ex. B at p. 5). He goes on to state that “the

actions of Sergeant Sandoval, Sergeant Matarazzo, Officer Delcore, and Officer [Eckert]

show a lack of professional training, basic communication, sensitivity/empathy, and a

holistic awareness of the environment that they were in.” (Id.)

       13.    Except at page 28 of the report, where he generally refers to a “concern

about a subculture that exists” and at page 18 that Officer Delcore did not understand the

meaning of “exigent circumstance,” Corsentino does not otherwise address what

systemic failure he refers to or specifically what training the officers failed to receive.

Improper Conduct of Non-Party Medical Providers

       14.    Corsentino provides opinions regarding the improper conduct of certain

non-parties as follows:

              •   Improper conduct of UC Health (UC Health) Pikes Peak Regional
                  Hospital regarding failure to report the incident to the Woodland Park
                  Police Department or Teller County Sheriff’s Office (Ex. B at p. 15).

              •   Memorial Hospital Nurse Bode’s failure to review medical information
                  from UC Health and failure to explain the procedure for addressing
                  issues of reportable injuries to minors “in a more concise and
                  professional manner” (Ex. B at pp. 15-16).

              •   Memorial Hospital forensic nurse Julie Olsen’s failure to “inform the
                  family of the circumstances and do their best to work within the
                  circumstances.” (Id.)
                                           7
Case 1:20-cv-02032-RBJ Document 49 Filed 07/09/21 USDC Colorado Page 8 of 14




Inadequate Investigation / Improper Tactics / Failure to Use De-Escalation
Techniques / Lack of Empathy, Etc.

      15.    Corsentino spends much time addressing what he opines was an

inadequate investigation and the use of improper tactics as follows:

             •   The officers had a “lack of verbal skills” (Ex. B at p. 15).

             •   Sergeant Sandoval did not comply with the request of the Plaintiff’s
                 grandfather to step away from his position in which he could visualize
                 from the hallway the hospital room where the minor and family members
                 were present in the hallway, or properly calm the situation by explaining
                 the reason for his presence (Ex. B at p. 16).

             •   Sergeant Sandoval failed to show “sensitivity” or “empathy” for the family
                 or to reduce the anxiety to the family created by their communication
                 with Nurse Bode (Ex. B at pp. 5, 22-23).

             •   Failure to use de-escalation techniques (Ex. B at p. 5).

             •   A lack of “holistic awareness of the environment” (Ex. B at p. 5).

             •   General reference to improper use of “police tactics” (Ex. B at p. 17).

             •   Failure to account for Plaintiff being a veteran and not treated with the
                 respect due to his service (Ex. B at p. 27).

             •   Failure to consider that Plaintiff might be a possible combat veteran and
                 might react differently when confronted with a physical threat (Ex. B at
                 p. 27).

             •   The officers were “interfering with the privacy of the family” when
                 emotions were high (Ex. B at p. 18).

Other Options

      16.    Corsentino opines that the officers had numerous options they did not utilize

and sets out many proposed examples. (Ex. B at pp. 26-27).

Absence of Exigent Circumstances



                                             8
Case 1:20-cv-02032-RBJ Document 49 Filed 07/09/21 USDC Colorado Page 9 of 14




       17.    Corsentino addressed his opinion of the absence of exigent circumstances

to seize the cell phone in several portions of his report, stating:

              •   If the officers had reason to believe that the data on the cell phone would
                  be destroyed, they would have had exigent circumstances to take
                  possession of it. But, here, they could have just watched the Plaintiff to
                  see if he attempted to take steps to destroy the data. (Ex. B at p. 18).

              •   Even if an attempt to destroy the data had been undertaken, it would not
                  delete the data from the SIM card. (Ex. B at p. 19).

Use of Taser

       18.    Although much of the focus of the Sailor Report addressed the use of the

Taser, Corsentino addresses the use of the Taser only briefly, stating conclusorily that:

              •   “Undoubtedly, the force used to arrest [Plaintiff], specifically the use of
                  the Taser, was a violation of [his] rights” (Ex. B at p. 17).

Use of Force

       19.    Corsentino does not specifically address the use of the control holds but,

rather, generally opines that:

              •   As the “officers had no right to seize the cell phone,” the force used to
                  obtain the cell phone was “excessive force” (Ex. B at p. 17).

Reasonable Suspicion / Probable Cause

       20.    Corsentino argues that based on the reports he reviewed:

              •   “[T]here was not enough information obtained ... to believe a crime was
                  or had been committed” (Ex. B at p. 20).

                                        ARGUMENT

       21.    The following broad subject areas of the Corsentino Report are not issues

considered in the Sailor Report and, as such, exceed the scope of the Sailor Report the

permissible scope of a rebuttal expert witness under Rule 26(b)(2)(D)(ii):
                                              9
Case 1:20-cv-02032-RBJ Document 49 Filed 07/09/21 USDC Colorado Page 10 of 14




               •   Training and Systemic Failure by the Entities;
               •   Improper Conduct of Non-Party Medical Providers;
               •   Inadequate Investigation;
               •   Improper Tactics;
               •   Failure to “Calm” the Situation or Use De-Escalation Techniques;
               •   Lack of Empathy; and
               •   Other Options.

        22.    Nowhere in the Sailor Report does he render opinions on whether the City

 of Colorado Springs or Teller County failed to adequately train officers or systemic failures

 of these entities. Nowhere in the Sailor Report does he render opinions regarding the

 fault of medical institutions or staffs. And, nowhere does Sailor render opinions regarding

 the adequacy of the investigation, the use of improper tactics, the failure to calm the

 situation or use de-escalation techniques, whether the officers showed empathy or

 otherwise failed to “calm” the situation; or whether there were other options open to

 officers. All of these areas of comment and opinion of Corsentino exceed the scope of

 the Sailor Report and should be excluded.

        23.    Defendants agree that Sailor renders opinions regarding the use of force.

 But these opinions are rendered in the context of the specific application of the Taser and

 the use of hands-on control techniques to control the specific level of resistive conduct of

 the Plaintiff and take him into custody. Corsentino does not opine that the force used,

 whether Taser or hands-on control techniques applied inconsistent with reasonable police

 use of force practices and proportional to the resistive conduct of the Plaintiff. Rather,

 Corsentino opines that no use of force was necessary because there was not exigent

 circumstances that called for the need to retrieve the cell phone and, as such, any use of

 force was excessive. Corsentino’s opinion that the force used was excessive does not,
                                              10
Case 1:20-cv-02032-RBJ Document 49 Filed 07/09/21 USDC Colorado Page 11 of 14




 then, rebut Sailor’s opinions but is a new and affirmative opinion that should have been

 made as an affirmative disclosure and not as a rebuttal expert opinion.

        24.    For purposes of this motion only, and subject to a later Daubert challenge,

 Defendants do not argue that Corsentino’s opinion regarding whether there were exigent

 circumstances–exceed the scope of the Sailor Report–except that Defendants argue that

 Corsentino’s opinion that any text messages on the cell phone would have been

 preserved on a SIM card–even if the Plaintiff attempted to delete them–exceed the scope

 of the Sailor Report. Setting aside whether Corsentino has the technology credentials to

 make such opinion, Sailor expressed no such technology opinion in his report. Again, if

 Plaintiff wanted to advance this argument, he should have done so in an affirmative expert

 disclosure.

        25.    For purposes of this motion, and subject to a Daubert challenge,

 Defendants do not argue that Corsentino’s opinion regarding the absence of reasonable

 suspicion or probable cause exceed the scope of a rebuttal report.

                                         CONCLUSION

        26.    Permitting Plaintiff to endorse Corsentino’s expert opinions that put forth

 their own theory of the case, as opposed to restricting their opinions to the theories offered

 in the affirmative expert disclosure.

        27.    Defendants seek to strike the following portions of the Corsentino Report:

               •   Page 5 beginning with “The Case of Carl Anderson Jr. ...” and ending at
                   page 6 “... in this incident cannot be justified.”

               •   Page 14 beginning with “In a review of the incident ...” and ending at
                   page 17 “... would not have been Tased or arrested by Colorado Springs
                   Police.”
                                             11
Case 1:20-cv-02032-RBJ Document 49 Filed 07/09/21 USDC Colorado Page 12 of 14




            •   Page 17 beginning with “The seizure of the cell phone is a violation of
                the 4th Amendment ...” and ending at page 17 “The arrest of Mr.
                Anderson Jr. was also a violation of the 4th Amendment.”

            •   Page 17 beginning with “... and therefore, used excessive force ...” and
                ending at page 18 “... concerned that they might lose their child.”

            •   Page 18 beginning with “However, as we will discuss below ...” and
                ending at page 18 “... remembering his training properly, or he received
                bad training.”

            •   Page 19 beginning with “As stated earlier, even if the text message were
                deleted ...” and ending with page 19 “... search warrant for the property.”

            •   Page 20 beginning with “Above, we have provided information ...” and
                ending at page 19 “... as documented previously ...”.

            •   Page 21 beginning with “... in fact the actions of the officers ...” and
                ending at page 21 “... with Ms. Hiteshew’s right by seizing their cell
                phones.”

            •   Page 21 beginning with “It would be hard to believe ...” and ending at
                page 25 “... a direct or indirect bearing on the case itself.”

            •   Page 26 beginning with “From all indications in reports ...” and ending at
                page 28 “... interview with family members and interview with witnesses.”


      Respectfully submitted this 9th day of July, 2021.

                                         s/ Gordon L. Vaughan____________________
                                         Gordon L. Vaughan
                                             VAUGHAN & DeMURO
                                             111 South Tejon, Suite 545
                                             Colorado Springs, CO 80903
                                             (719) 578-5500 (phone)
                                             (719) 578-5504 (fax)
                                             gvaughan@vaughandemuro.com (e-mail)
                                         ATTORNEY FOR CITY OFFICER DEFENDANTS

                                         s/ Eric M. Ziporin________________________
                                             Eric M. Ziporin
                                             SGR, LLC
                                             3900 E. Mexico Avenue, Suite 700
                                           12
Case 1:20-cv-02032-RBJ Document 49 Filed 07/09/21 USDC Colorado Page 13 of 14




                                                 Denver, CO 80210
                                                 (303) 320-0509 (phone)
                                                 (303) 320-0210 (fax)
                                                 eziporin@sgrllc.com (e-mail)

                                             s/ Courtney B. Kramer__________________
                                                 Courtney B. Kramer
                                                 SGR, LLC
                                                 3900 E. Mexico Avenue, Suite 700
                                                 Denver, CO 80210
                                                 (303) 320-0509 (phone)
                                                 (303) 320-0210 (fax)
                                                 ckramer@sgrllc.com (e-mail)
                                             ATTORNEYS FOR DEFENDANTS TELLER
                                             COUNTY, COLORADO AND ANTHONY
                                             MATARAZZO


                                             s/ Ryan D. Doherty______________________
                                                 Ryan D. Doherty
                                                 City Attorney Wynetta P. Massey
                                                 (719) 385-5909 (phone)
                                                 ryan.doherty@coloradosprings.gov (e-mail)
                                             ATTORNEYS FOR DEFENDANT CITY OF
                                             COLORADO SPRINGS, COLORADO


                                 CERTIFICATE OF SERVICE
         I hereby certify that on this 9th day of July, 2021, I electronically filed the foregoing
 with the Clerk of Court using the CM/ECF system which will send notification of such filing
 to the following e-mail addresses:

 David A. Lane
 dlane@kln-law.com

 Reid Allison
 rallison@kln-law.com

 A. Tyrone Glover Jr.
 glover@sslhlaw.com

 Sara L. Cook
 scook@vaughandemuro.com
                                                13
Case 1:20-cv-02032-RBJ Document 49 Filed 07/09/21 USDC Colorado Page 14 of 14




 and I hereby certify that the foregoing was placed in the U.S. Mail, postage prepaid, and
 addressed to the following:
 [none]

                                          s/ Gordon L. Vaughan____________________
                                          Gordon L. Vaughan




                                            14
